         Case 1:20-cv-00116-CRH Document 17 Filed 08/18/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

William and Phyllis Owan,           )
                                    )
             Plaintiffs,            )    ORDER FOR STATUS CONFERENCE
                                    )
      vs.                           )
                                    )
Equinor Energy, LP,                 )
                                    )    Case No. 1:20-cv-116
             Defendant.             )
______________________________________________________________________________

       A status will be held before the magistrate judge on June 9, 2021, at 9:00 a.m. The

conference will be conducted via telephone conference. To participate in the conference, counsel

shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 18th day of August, 2020.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
